UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

JOSE MAURICIO REYES,

                          Petitioner,

                          -v.-

JAMES MCHENRY, as Director, Executive Office for
Immigration Review; GARRY D. MALPHRUS, as
Member, Board of Immigration Appeals, Executive
Office for Immigration Review; EDWARD F. KELLY,            19 Civ. 8674 (KPF)
as Member, Board of Immigration Appeals, Executive
Office for Immigration Review; HUGH G. MULLANE,                  ORDER
as Member, Board of Immigration Appeals, Executive
Office for Immigration Review; WILLIAM P. BARR,
as Attorney General, U.S. Department of Justice;
and THOMAS DECKER, as Field Office Director,
New York City Field Office, U.S. Immigration &
Customs Enforcement,

                          Respondents.

KATHERINE POLK FAILLA, District Judge:

      Petitioner Jose Mauricio Reyes filed his petition for writs of prohibition

and mandamus on September 18, 2019, claiming violations of the

Administrative Procedure Act (the “APA”) and the Due Process Clause of the

Fifth Amendment to the U.S. Constitution. (Dkt. #1, 3). After participating in

an initial pretrial conference with the Court on January 27, 2020, Petitioner

moved for discovery on both his APA and due process claims and, in the

alternative, to stay his motion for discovery on his APA claims until the

Government filed the administrative record in the case. (Dkt. #46). Two weeks

later, on March 11, 2020, the Government filed the certified administrative
record in the case (Dkt. #47, 47-1), and two days after that, the Government

filed its opposition to Plaintiff’s motion for discovery (Dkt. #48).

      This Order requires each side to produce supplemental information to

the Court. Beginning with Respondents, the Court observed the manner in

which they discussed the administrative record in their opposition submission.

Among other things, Respondents contended that the administrative record

was “a clear record of proceedings and decisions of the agency that is complete

and sufficient to permit this Court to adjudicate plaintiff’s APA claim” (Dkt. #48

at 8); and that it “contains all of the documents that were before the agency at

the time the agency rendered its decision” (id.). Respondents also asserted

“[n]ot so” to Petitioner’s claims that the administrative record was incomplete,

though it is less clear to the Court that this denial also applied to Petitioner’s

argument, which Respondents decried as “sheer speculation,” that “the BIA

had relied on materials not in the forthcoming administrative record” (Dkt. #48

at 6; see also id. at 12 (“Based on this slender and inadequate reed, the rest of

the brief spins out pure speculation that there must be materials that the BIA

considered but that are not part of the administrative record.”)). To clarify its

own understanding, the Court ORDERS Respondents to advise the Court, in

writing, if the Board of Immigration Appeals (the “BIA”) considered, directly or

indirectly, any “policies, practice documents, guidelines, directives, or metrics”

(Dkt. #46 at 15) in sustaining the Government’s appeal of the Immigration

Judge’s bail decision as to Petitioner. If any such materials were considered,

the Court further directs Respondents to identify them in the administrative

                                          2
record or explain the reasons why they were withheld from production. This

letter submission is due on or before April 10, 2020.

      Turning to Petitioner, the Court observes that he now has the

administrative record, and will in two weeks have a supplemental letter from

the Government clarifying its completeness. To the extent that either of these

submissions causes Petitioner to withdraw any of the arguments in his

discovery motion, he is ORDERED to advise the Court in writing of same on

or before April 17, 2020. Petitioner is admonished not to use this

submission as the reply brief he was not permitted to file.

      SO ORDERED.

Dated: March 30, 2020
       New York, New York

                                              KATHERINE POLK FAILLA
                                             United States District Judge




                                        3
